                         Case 1:21-mj-00445-ZMF Document 5 Filed 05/30/21 Page 1 of 1


AO 442 (Rev. 11/11) Arrest Warrant



                                         UNITED STATES DISTRICT COURT
                                                                   for the

                                                           District of Columbia

                   United States of America
                                   V.                                    Case: 1:21-mj-00445
                  MATTHEW BAGGOTT                                        Assigned t4: Mudge Faruqui, Zia M.
                                                                         Assign Date: 5/24/2021
                                                                         Description: COMPLAINT W/ ARREST WARRANT

                             Defendant


                                                        ARREST WARRANT
To:      Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(none of persona to be arrested)
                           MATTHEW BAGGOTT
who is accused of an offense or violation based on the following document filed with the court:

C1 Indictment             C1 Superseding Indictment          n Information      C3 Superseding Information             X Complaint
C) Probation Violation Petition              C1 Supervised Release Violation Petition     171 Violation Notice         CJ Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 1752(a)(1) - Entering or Remaining in Restricted Building or Grounds Without Lawful Authority;
18 U.S.C. § 1752(a)(2) - Disorderly or Disruptive Conduct in Restricted Building or Grounds / Impeding Official Business;
and 40 U.S.C. § 5104(e)(2)(D), (E), and (F ) - Violent Entry or Disorderly Conduct on Capitol Grounds.


                                                                                                        2021.05.24
Date:          05/24/2021
                                                                                                        21:05:41 -04'00'
                                                                                           Issuing officer's signature

City and state:                      Washington, D.C.                        Zia M. Farugui, U.S. Magistrate Judge
                                                                                             Printed name rntd title


                                                                  Return

           This warrant was received on (date)                           and the person was arrested on (date)
at (cite and state)                       1 Iq
                                                                                                            ...............
                                                                                                                  -7~~7
Date:    ~111d oa I
                                                                                          Arresting officer's signature

                                                                             6A,it5 PoH5 , FAQ A
                                                                                             Printed name mtd tale
